AMY, J.
concurring in the result.
I agree with the majority that a reversal is required in this matter as I also find that the record lacks sufficient evidence of a violation of Louisiana Code of Civil Procedure Article 863. However, I write separately since I find no error in the limitation 6f evidence during the sanctions hearing. Instead, the trial court specifically focused the sanctions hearing on the motion for recusal’s allegation of a relationship between the trial judge and the opposing party. In light of this focus, I find that the trial court appropriately confined the subject attorney’s introduction of evidence in that regard.